North, J.
In all material particulars, the facts and issues presented in this appeal are the same as in Equitable Trust Co. v. Milton Realty Co., ante, 571, which decision is controlling herein. The order entered May 27, 1932, appointing a receiver, is vacated; and the portion of the order of June 11th, requiring Irene Otto to give a bond as a condition of her being made a party defendant is also vacated. The case is remanded to the circuit court for further proceedings incident to the mortgage foreclosure. Costs to appellants.
McDonald, C. J., and Clark, Potter, Sharpe, Fead, Wiest, and Butzel, JJ., concurred.